DETAILED ACTION

	Claims 1 – 20, which are currently pending, are fully considered below.

Priority
This application discloses and claims subject matter disclosed in prior application no 115/977,575. Accordingly, this application may constitute a continuation or division. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 21, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
	Claims 1 – 20 are rejected as being similar to claims 1 – 3, 5 - 12 and 14 - 20 of U.S. Patent 11/249,946.
Instant Claims
U.S. Patent 11/249,946
1. A system, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: retrieving, from a cache, a first identifier of a first path to a first specified file to be deleted, resulting in a retrieved first identifier, wherein the cache is separate from the first specified file; sending an indication that the first specified file is deleted to a device external to the system, wherein the indication that the first specified file is deleted is created from the retrieved first identifier; and populating the cache with a second identifier of a second path to a second specified file to be created, and with a third identifier to a data structure that stores metadata about the second specified file, wherein the third identifier serves as a key to access the second identifier of the second path to the second specified file in the cache.
1. A system, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: receiving a request to delete a specified file stored in a node of a distributed storage system; in response to receiving the request to delete the specified file, retrieving, from a cache, a first identifier of a first path to the specified file, the cache being separate from the specified file; after the retrieving the first identifier of the first path to the specified file, removing the first identifier of the first path to the specified file from the cache; generating an indication that the specified file has been deleted based on the first identifier of the first path to the specified file; sending the indication that the specified file has been deleted to a device external to the distributed storage system; and in response to receiving a request to create another specified file stored in the distributed storage system, populating the cache with a second identifier of a second path to the other specified file, and with a third identifier to a data structure that stores metadata about the other specified file.
2. The system of claim 1, wherein the sending the indication that the first specified file is deleted to the device external to the system further comprises: sending the indication that the first specified file is deleted to multiple devices external to the system, wherein the multiple devices comprise the device.
2. The system of claim 1, wherein the sending the indication that the specified file has been deleted to the device external to the distributed storage system further comprises: sending the indication that the specified file has been deleted to multiple devices external to the distributed storage system, the multiple devices including the device.
3. The system of claim 1, wherein the cache comprises a least-recently-used data structure that is stored in the system.
3. The system of claim 1, wherein the cache comprises a least-recently-used data structure that is stored in the distributed storage system.
4. The system of claim 1, wherein the generating the indication that the first specified file has been deleted based on the first identifier of the first path to the first specified file is performed independently of having deleted the first specified file.
7. The system of claim 1, wherein the generating the indication that the specified file has been deleted based on the first identifier of the first path to the specified file is performed independently of having deleted the specified file
5. The system of claim 1, wherein the operations further comprise: in response to determining to create the second specified file when the cache is full, removing a least-recently used entry in the cache
3. The system of claim 1, wherein the cache comprises a least-recently-used data structure that is stored in the distributed storage system. 
6. The system of claim 1, wherein the operations further comprise:

in response to receiving a request to modify a third specified file that is stored in the system, populating the cache with a fourth identifier of a third path to the third specified file.
5. The system of claim 1, wherein the operations further comprise: in response to receiving a request to modify a different specified file other than the specified file and the other specified file and stored in the distributed storage system, populating the cache with a fourth identifier of a third path to the different specified file. 
7. The system of claim 1, wherein the operations further comprise:

in response to receiving a request to rename a third specified file that is stored in the system, removing a fourth identifier of a third path to the third specified file from the cache.
6. The system of claim 1, wherein the operations further comprise: in response to receiving a request to rename a different specified file other than the specified file and the other specified file and stored in the distributed storage system, removing a fourth identifier of a third path to the different specified file from the cache.
8. A method, comprising:

retrieving, by a system comprising a processor and from a cache, a first identifier of a first path to a first specified file to be deleted, resulting in a retrieved first identifier;

creating, by the system and based on the retrieved first identifier, an indication that the first specified file is deleted;

sending, by the system, the indication to a device external to the system; and

populating, by the system, the cache with a second identifier of a second path to a second specified file to be created, and with a third identifier to a data structure that stores metadata about the second specified file, wherein the third identifier serves as a key to access the second identifier.
8. A method, comprising: in response to receiving, by a system comprising a processor, a request to delete a specified file stored in a node of a distributed storage system, retrieving, from a cache, a first identifier of a first path to the specified file, the cache being separate from the specified file; after retrieving the first identifier of the first path to the specified file resulting in a retrieved identifier, removing, by the system, the first identifier of the first path to the specified file from the cache; sending, by the system, an indication that the specified file is deleted to a second system external to the system, the indication that the specified file is deleted being created from the retrieved first identifier of the first path to the specified file; and in response to receiving a request to create another specified file, populating, by the system, the cache with a second identifier of a path to the other specified file, and with a third identifier to a data structure that stores metadata about the other specified file.
9. The method of claim 8, further comprising:
in response to determining to create the second specified file when the cache is full, removing, by the system, a least-recently used entry in the cache.
9. The method of claim 8, further comprising: in response to receiving the request to create the other specified file when the cache is full, removing a least-recently used entry in the cache.
10. The method of claim 8, wherein the sending the indication to the device comprises:
sending the indication that the first specified file is deleted in accordance with an application-layer network protocol.
10. The method of claim 8, wherein sending the indication that the specified file is deleted to the second system external to the system comprises: sending the indication that the specified file is deleted in accordance with an application-layer network protocol.
11. The method of claim 8, wherein the sending the indication to the device comprises:
sending, by the system, the indication that the first specified file is deleted in accordance with a server message block (SMB) protocol.
11. The method of claim 8, wherein sending the indication that the specified file is deleted to the second system external to the system comprises: sending the indication that the specified file is deleted in accordance with a server message block (SMB) protocol.
12. The method of claim 8, wherein the indication comprises a server message block (SMB) change notify response in accordance with an SMB protocol.
12. The method of claim 8, wherein the indication that the specified file is deleted comprises a server message block (SMB) change notify response in accordance with an SMB protocol.
13. The method of claim 8, wherein the creating the indication comprises:

generating the indication based on the first identifier of the first path to the first specified file is performed independently of having deleted the first specified file.
7. The system of claim 1, wherein the generating the indication that the specified file has been deleted based on the first identifier of the first path to the specified file is performed independently of having deleted the specified file
14. The method of claim 8, wherein the sending the indication that the first specified file is deleted to the device external to the system further comprises:
sending the indication that the first specified file is deleted to multiple devices external to the system, wherein the multiple devices comprise the device.
14. The method of claim 8, further comprising: generating, by the system, the indication that the specified file has been deleted based on the first identifier of the first path to the specified file is performed independently of having deleted the specified file.
15. A non-transitory computer-readable medium comprising instructions that, in response to execution, cause a system comprising a processor to perform operations, comprising:

retrieving, from a cache, a first identifier of a first path to a first specified file to be deleted, resulting in a retrieved first identifier;

sending an indication that the first specified file is deleted to a device external to the system, wherein the indication that the first specified file is deleted is created from the retrieved first identifier; and

populating the cache with a second identifier of a second path to a second specified file to be created, and with a third identifier to a data structure that stores metadata about the second specified file, wherein the third identifier serves as a key to access the second identifier.
15. A non-transitory computer-readable medium comprising instructions that, in response to execution, cause a system comprising a processor to perform operations, comprising: in response to determining to delete a first specified file stored in a node of a distributed storage system, retrieving, from a cache, a first identifier of a first path to the first specified file, resulting in a retrieved first identifier, the cache being separate from the first specified file; sending an indication that the first specified file is deleted to a device external to the system, the indication that the first specified file is deleted being created from the retrieved first identifier of the first path to the first specified file; and in response to receiving a request to create a specified file stored in the distributed storage system, populating the cache with a second identifier of a second path to the specified file, and with a third identifier to a data structure that stores metadata about the specified file.
16. The non-transitory computer-readable medium of claim 15, wherein the operations further comprise:
after retrieving the first identifier of the first path to the first specified file, removing the first identifier of the first path to the first specified file from the cache.
16. The non-transitory computer-readable medium of claim 15, wherein the operations further comprise: after retrieving the first identifier of the first path to the first specified file, removing the first identifier of the first path to the first specified file from the cache.
17. The non-transitory computer-readable medium of claim 15, wherein the operations further comprise: in response to receiving a request to modify a third file stored in the system, populating the cache with a fourth identifier of a third path to the third file.
17. The non-transitory computer-readable medium of claim 15, wherein the operations further comprise: in response to receiving a request to modify a specified file stored in the system, populating the cache with a fourth identifier of a third path to the specified file.
18. The non-transitory computer-readable medium of claim 15, wherein the operations further comprise: in response to receiving a request to rename a third file stored in the system, removing a fourth identifier of a third path to the third file from the cache.
18. The non-transitory computer-readable medium of claim 15, wherein the operations further comprise: in response to receiving a request to rename a specified file stored in the system, removing a fourth identifier of a third path to the specified file from the cache.
19. The non-transitory computer-readable medium of claim 15, wherein the operations further comprise: in response to receiving a request to create a third file stored in the system when the cache is full, removing a least-recently used entry in the cache, and populating the cache with a fourth identifier of a third path to the third file.
19. The non-transitory computer-readable medium of claim 15, wherein the operations further comprise: in response to receiving a request to create a specified file stored in the system when the cache is full, removing a least-recently used entry in the cache, and populating the cache with a fourth identifier of a third path to the specified file.
20. The non-transitory computer-readable medium of claim 15, wherein the generating the indication that the first specified file has been deleted is performed independently of having deleted the first specified file
20. The non-transitory computer-readable medium of claim 15, wherein the operations further comprise: generating the indication that the first specified file has been deleted based on the first identifier of the first path to the first specified file is performed independently of having deleted the first specified file.


Conclusion/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRIA Y BROMELL whose telephone number is (571)270-3034. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRIA Y BROMELL/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        September 19, 2022